DETAILED ACTION
	1.	This action is in response to the application filed on 3/12/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of capacitors connected in parallel (in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “each of the capacitor” should be replaced with “the capacitor”.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Likhterov (US 20090315615).
 	Regarding claim 1: Likhterov discloses a power-supply module (i.e. figure 3b) comprising: 
a capacitor (i.e. Cf); and 
a switching circuit (i.e. circuit of figure 3b) comprising a plurality of switching elements (i.e. switches of figures 3b), and configured to charge the capacitor (i.e. Cf) by using an input voltage (i.e. Vin) with a combination of connection and disconnection of the switching elements (i.e. switches of figures 3b), and output an output voltage (i.e. Vout) that is different from the input voltage (i.e. Vin), wherein the capacitor is a silicon capacitor (i.e. ¶ 31-33), and each of the switching elements(i.e. switches of figures 3b) is a transistor.
 	Regarding claims 4 and 19: (i.e. figure 3b) wherein the switching circuit (i.e. circuit of figure 3b) has both ends connected to an output terminal (i.e. terminal for Vout) configured to output a DC output voltage (i.e. Vout), and comprises four switching elements (i.e. switches of figures 3b) connected in series in order of a first switching element, a second switching element, a third switching element, and a fourth switching element (i.e. S1,2 and S4,6), and the capacitor (i.e. Cf) is connected between a connecting portion between the first switching element and the second switching element and a connecting portion between the third switching element and the fourth switching element (i.e. see configuration of figure 3b).
Regarding claim 14: Likhterov disclsoes a DC-DC converter (i.e. figure 3b) comprising a power-supply module and a controller (i.e. 316), wherein the power-supply module comprises: 
 	a capacitor (i.e. Cf); and 
 	a switching circuit (i.e. circuit of figure 3b) comprising a plurality of switching elements, (i.e. switches of figures 3b) and configured to charge the capacitor (i.e. Cf) by using an input voltage (i.e. Vin) with a combination of connection and disconnection of the switching elements (i.e. operation of the switches), and output an output voltage (i.e. Vout) that is different from the input voltage (i.e. Vin), the capacitor is a silicon capacitor (i.e. 31-33), and each of the switching elements is a transistor (i.e. switches of figure 3b), and the controller controls (i.e. output of 316) the switching circuit.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 6, 9, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in views of Giuliano (US 20130094157).
Regarding claims 2, 9 and 17: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose each of the capacitor and the switching elements is configured to have a planar shape, and a thickness of the capacitor and a thickness of each of the switching elements correspond to each other, and the capacitor and the switching elements are configured on a same substrate or a same film.
 	Giuliano discloses a power converter (i.e. figure 1C) comprising each of the capacitor (i.e. C21, C22) and the switching elements (i.e. IC 22) is configured to have a planar shape (i.e. shape of the capacitor and the IC), and a thickness of the capacitor and a thickness of each of the switching elements correspond to each other (i.e. thickness of the capacitor and the thickness of the switching elements of the IC are similarly placed on the substrate 28), and the capacitor (i.e. C21, C22)  and the switching elements (i.e. IC 22) are configured on a same substrate (i.e. 28) or a same film.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with converter as disclose by Giuliano to have each power switch in the power converter is typically composed of numerous smaller switches connected in parallel as illustrated. This allows the power switches to carry a large amount of current without overheating. 
Regarding claim 6: Likhterov discloses a power-supply module (i.e. figure 3b) comprising: 
a capacitor (i.e. Cf); and 
a switching circuit (i.e. circuit of figure 3b) comprising a plurality of switching elements (i.e. switches of figures 3b), and configured to charge the capacitor (i.e. Cf) by using an input voltage (i.e. Vin) with a combination of connection and disconnection of the switching elements (i.e. switches of figures 3b), and output an output voltage (i.e. Vout) that is different from the input voltage (i.e. Vin), wherein the capacitor is a silicon capacitor (i.e. ¶ 31-33), and each of the switching elements(i.e. switches of figures 3b) is a transistor,
 	but does not specifically disclose a DC-DC converter comprising a plurality of power-supply modules respectively connected in parallel and laminated.
	Giuliano disclose a DC-DC converter (i.e. figure 10A and 10B) comprising a plurality of power-supply modules respectively connected in parallel (i.e. configuration of figure 10A) and laminated (i.e. the module being provided on the layer, see figure 10A) (i.e. 109-110, ¶ ).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with converter as disclose by Giuliano to have each power switch in the power converter is typically composed of numerous smaller switches connected in parallel as illustrated. This allows the power switches to carry a large amount of current without overheating. 
Regarding claim 12: Likhterov discloses (i.e. figure 3b) wherein the switching circuit has both ends connected to an output terminal configured to output a DC output voltage (i.e. Vout), and comprises four switching elements (i.e. S1. S2, S4, S6) connected in series in order of a first switching element, a second switching element, a third switching element, and a fourth switching element (i.e. see configuration of figure 3B), and the capacitor (i.e. Cf) is connected between a connecting portion between the first switching element and the second switching element (i.e. S1, S2), and a connecting portion between the third switching element and the fourth switching element (i.e. S4, S6).
Regarding claim 15: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the controller and the switching circuit are configured in a same layer, and the capacitor is laminated on a layer that is different from those of the controller and the switching circuit.
 Giuliano disclose a power supply (i.e. figures 1b-1b) comprising the controller and the switching circuit (i.e. IC) are configured in a same layer (i.e. layer of IC), and the capacitor (i.e. C21, C22) is laminated on a layer (i.e. 28) that is different from those of the controller and the switching circuit.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with converter as disclose by Giuliano to have each power switch in the power converter is typically composed of numerous smaller switches connected in parallel as illustrated. This allows the power switches to carry a large amount of current without overheating. 

9.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in views of Giuliano (US 20130094157) and further in views of Guyon et al. (US 20190167989).
Regarding claims 3 and 11: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the thickness of the capacitor and the thickness of each of the switching elements are 300 um or less.
 	Guyon et al. disclose an integrated circuit having the thickness of the capacitor and the thickness of each of the switching elements are 300 um or less (i.e. ¶ 5).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with the integrated circuit as disclose by Guyon et al. to reduce the footprint with components which consume minimal power and which therefore have correspondingly smaller physical footprints. 

10.	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in views of Zhou et al. (US 20160126832).
Regarding claims 5 and 20: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the second switching element and the fourth switching element are disconnected and the first switching element and the third switching element are connected after connecting the second switching element and the fourth switching element and disconnecting the first switching element and the third switching element and then charging the capacitor. 	
Zhou et al. disclose the a charging pump circuit (i.e. figure 3A) having second switching element and the fourth switching element (i.e. s2, s3) are disconnected and the first switching element and the third switching element are connected (i.e. S1, S4) after connecting the second switching element and the fourth switching element (i.e. S4) and disconnecting the first switching element and the third switching element (i.e. S3) and then charging the capacitor (i.e. operation of figure 3A, ¶ 53, 62).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with the circuit as disclose by Zhou et al. to have a charge pump may be a device, circuit, module, and/or component that may receive an input voltage and may create a higher or lower voltage based on the input voltage. For example, a charge pump may be DC to DC converter that may use capacitors as energy storage elements to convert the input voltage into a higher voltage or a lower voltage.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in views of Giuliano (US 20130094157) and further in views of Azrai et al. (US 20050213280).
Regarding claim 7: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a controller laminated on a layer that is different from that of the laminated power-supply modules, and configured to control the switching circuit.
 	Azrai et al. disclose a power supply (i.e. figures 7-8) comprising a controller laminated (i.e. 76) on a layer that is different from that of the laminated power-supply module (i.e. 74), and configured to control the switching circuit (i.e. see figure 7, ¶ 75-76).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with the power supply as disclose by Azrai et al. to have a controller laminated on a layer that is different from that of the laminated power-supply modules, because it creates minimal-length and/or low-loss conductive connections between the semiconductor switches of power management IC.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in view of Giuliano (US 20130094157) and further in views of Hsernandez-Garduno et al. (US 20090256627).
 	Regarding claim 10: Likhterov discloses the limitation of the claim(s) as discussed above, but does not specifically disclose an output of the switching circuit is connected to an output terminal through a reverse-flow blocking diode.
 	Hsernandez-Garduno et al. disclose (i.e. figure 1) a charge pump circuit comprising an output of the charge pump circuit is connected to an output terminal through a reverse-flow blocking diode (i.e. ¶ 14).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with the diode as disclose by Hsernandez-Garduno et al. to have an output of the switching circuit is connected to an output terminal through a reverse-flow blocking diode, because the diode ensure the correct flow of the charge from the voltage supply to the output load.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in view of Giuliano (US 20130094157) and further in view of Zhou et al. (US 20160126832).
Regarding claim 13: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the second switching element and the fourth switching element are disconnected and the first switching element and the third switching element are connected after connecting the second switching element and the fourth switching element and disconnecting the first switching element and the third switching element and then charging the capacitor. 	
Zhou et al. disclose the a charging pump circuit (i.e. figure 3A) having second switching element and the fourth switching element (i.e. s2, s3) are disconnected and the first switching element and the third switching element are connected (i.e. S1, S4) after connecting the second switching element and the fourth switching element (i.e. S4) and disconnecting the first switching element and the third switching element (i.e. S3) and then charging the capacitor (i.e. operation of figure 3A, ¶ 53, 62).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with the circuit as disclose by Zhou et al. to have a charge pump may be a device, circuit, module, and/or component that may receive an input voltage and may create a higher or lower voltage based on the input voltage. For example, a charge pump may be DC to DC converter that may use capacitors as energy storage elements to convert the input voltage into a higher voltage or a lower voltage.

14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in views of Giuliano (US 20130094157) and further in views of Kose et al. (US 9748837).
Regarding claim 16: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the capacitor comprises a plurality of capacitors connected in parallel, and the capacitors are laminated on mutually different layers.
 	Kose et al. disclose a power supply (i.e. figure 3) the capacitor comprises a plurality of capacitors connected in parallel (i.e. capacitor of 330a-330n are connected to Vout), and the capacitors are laminated on mutually different layers (i.e. each layer of ICs 330A-330N, since figure 3 shows plurality of converter circuits connected in parallel).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with power supply as disclose by Kose et al. to provide high power efficiency over a wide input and output voltage range.

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Likhterov (US 20090315615) in views of Guyon et al. (US 20190167989).
Regarding claim 18: Likhterov disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the thickness of the capacitor and the thickness of each of the switching elements are 300 um or less.
 	Guyon et al. disclose an integrated circuit having the thickness of the capacitor and the thickness of each of the switching elements are 300 um or less (i.e. ¶ 5).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Likhterov’s invention with the integrated circuit as disclose by Guyon et al. to reduce the footprint with components which consume minimal power and which therefore have correspondingly smaller physical footprints. 

Allowable Subject Matter
16.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838